Title: To Alexander Hamilton from Jeremiah Olney, 17 May 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, May 17, 1791. “I was honored, by the last Post, with your circular Letter of the 14th of April, on the Subject of a Statement of the Monies received, and Expenses paid, by the Officers of the Revenue in this District, for the Four quarters in the Year 1790; but as a Year will not be compleated with us until the 21st of June next, I beg leave respectfully to suggest the propriety of postponing my Account till that period.…”
